Examiner Zimmer has assumed responsibility for the prosecution of this case from Examiner Lawler.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group B, claims 8-13 in the reply filed on March 2, 2022 is acknowledged.
Claims 1-7 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected article of manufacture (sensor), there being no allowable generic or linking claim. 
Applicant has introduced new claims 18-22, directed to copolymers of broader breadth.  Effectively, the ABA block copolymer of claim 8 is a species within the genus of copolymers defined by claim 18.  The Examiner perceives there to be no particular burden in evaluating these simultaneously
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 12, the literal translation of phrase, “middle B block comprises more than one type of polymer” would be that block B is, itself, a block/graft copolymers.  While it is possible that this is the concept Applicant intended to articulate, the Examiner believes that they may instead have meant to state that block B comprises more than one type of monomer.  Indeed, this would seem to be in agreement with the language of paragraph [0046] where it is disclosed that the middle block comprises polymer building blocks other than n-butyl acrylate.
	Further, concerning claims 13, and 22, the Examiner questions Applicants’ intent in disclosing middle block B (claim 12) and hydrophilic polymer blocks A “compris(ing) more than one type of polymer”   There seem to be a least two reasonable construals of this  concept:
	(i) each of the two polymer blocks A is distinct from the other (having been obtained from different monomers or perhaps the same monomers but with different mol contributions), or
	(ii) each of the two polymer blocks (A), themselves, are block/graft copolymers.
In fact, the Examiner does not believe that either of these possibilities are what Applicant had meant to capture.  Rather, as with claim 12, it is surmised that Applicants’ aim was to stipulate that the polymer blocks A contain more than one/are derived from more than one type of monomer.  Indeed, in paragraph [0048] of the Specification, Applicant states that the blocks A are comprised of more than two types of polymer building blocks which seem to be an alternative term for a monomer.  This interpretation would be consistent with the subject matter of claims 9 and 19.
	As for claim 18 and the claims dependent therefrom, Applicant stipulates that the flanking blocks A of an ABA block copolymer have a “chelating motif”.  The Examiner is uncertain of the scope of this concept.  Does chelating motif, for instance, indicate the presence of individual structural attributes/monomer units that, by themselves are capable of chelating a metal ion or, instead, mean that the A block comprises a plurality of functional groups that together chelate an ion by forming coordinative bonds?  (Claim 19, which is directed to an ABA copolymer of more precise makeup doesn’t clarify the matter because it contains monomer units that are capable of chelating a metal ion alone and, alternatively, chelation may take place via a plurality of hydroxy residues contributed by HEA.)
	Clarification of each of these matters is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Whereas claim 8 requires that flanking blocks A to have been derived from acrylic acid and hydroxyethyl acrylate, claim 10 seems to broaden out the scope of these defining the blocks A as ones “configured to interact with metal ions” and “elicit a response to temperature changes through their change in electrical conductivity”.  Thus, claim 10 is not further limiting of claim 8.  (The Examiner has considered the likelihood that Applicant may have been simply reciting properties inherent in a polymer block comprising AA and HEA monomer units but claim 10 alludes to A blocks with “hydrophilic polymer building blocks” that aren’t necessarily AA and/or HEA.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stepanski et al., U.S. Patent Application Publication No. 2013/0324697 in view of Park et al., U.S. Patent Application Publication No. 2020/0203762.  
Paragraph [0023] references ABA triblock copolymers featuring as the middle block poly(butyl acrylate), Tg = -85° C, and two outside blocks selected from one of several polymers including polyethylene oxide.  Park verifies that polyethylene oxide will at least complex cations of alkali metal salts at [0008].
Claims 18, 20, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boutillier et al., U.S. Patent Application Publication No. 2014/0030538 and Chevalier et al., WO 2020/120916.
Claim 8 of the reference mentions triblock copolymers comprising a poly(butyl acrylate) center block, and peripheral blocks containing contributions from methyl methacrylate and acrylic acid.  A machine translation of Chevalier at [0019] of the machine translation confirms that PMMA forms coordination complexes with Li+ and Cu+2 so the triblock copolymers alluded to by Boutillier will inherently feature the claimed chelating motif regardless of the respective mol contributions of the MMA and AA monomers.  (Claim 22 is rejected on the expectation that Applicant meant to require the blocks A to comprise more than one type of monomer unit.)


Allowable Subject Matter
Claims 8, 9, and 11 are allowable.  Claims 10, 12, 13, 19, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Other references of interest include U.S. 2006/0030685 and 8,895,076.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 21, 2022
/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765